DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 12/22/2021 has been entered in view of the Request for Continued Examination (RCE) filed 1/14/2022.  Claims 1, 4, 7, and 14 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-10 and 12-20 are still pending in this application, with claims 1, 7, and 14 being independent.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0267902) in view of Puzio et al. (US 2020/0340634, hereinafter “Puzio”).
Regarding claim 14, Zhang teaches a work light (portable lighting device; see Figs. 1-11; Abstract; par. [0053]) comprising a body (light housing 10 which comprises a housing body 11; see Figs. 1-5, 8-10; para. [0053]-[0059]) including a mount surface (outer cap 3122 which fits into an inner cavity 3123 when two support bases 312 of direction adjusting arrangement 30 are assembled together defines a mount surface; see Figs. 1-5, 8-9; para. [0053]-[0061], [0063], [0065]-[0066]), a pair of ferromagnetic members coupled to the body and disposed adjacent the mount surface (magnetic mounting members 314 are mounted within mounting holes 3127 of the mount surface 
However, the teachings of Zhang fail to disclose or fairly suggest a recess defined in the mount surface in the space between the pair of ferromagnetic members, and the recess is a keyhole slot configured to receive a nail from which the work light can be hung.
Puzio teaches a work light (lighting apparatus 10; see Figs. 1-2; Abstract; para. [0030]-[0032]) comprising a body (housing 12; see Figs. 1-2; para. [0030]-[0032]) including a mount surface (rear mounting platform 14 defines a mount surface for mounting on a wall; see Figs. 1-2; para. [0030]-[0032], [0035]), and a recess defined in the mount surface, wherein the recess is a keyhole slot configured to receive a nail from which the work light can be hung (mounting holes 26 are provided in the mount surface 14 in a keyhole slot shape to receive screws or nails on a wall for hanging the light 10 on a wall; see Figs. 1-2; para. [0030], [0035]); and a light source coupled to the body opposite the mount surface (a light module 16 is coupled to the body 12 on a front side thereof opposite the rear side containing the mount surface 14; see Figs. 1-2; para. [0030]-[0032]).
Therefore, in view of Puzio, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the work light of 

Regarding claim 15, Zhang teaches wherein each of the pair of ferromagnetic members includes a permanent magnet (magnetic mounting members 314 are permanent magnets; see Figs. 1-3, 5, 8-9; para. [0065]-[0067], [0089]).

Regarding claim 17, Zhang teaches wherein each of the pair of ferromagnetic members is at least partially exposed on the mount surface of the body (as shown in Figs. 1-3, 5).

Regarding claim 18, Zhang teaches wherein each of the pair of ferromagnetic members includes a length that extends in a direction that is parallel with a length of the body (a thickness dimension of each of the ferromagnetic members 314 extends in a direction parallel with a length of the body 11, as shown in Figs. 3 and 5).

Regarding claim 19, Zhang teaches wherein the mount surface includes an indentation (the entire mount surface 3122 is provided within an inner cavity 3123 defined by the two support bases 312; see Figs. 1-5; para. [0053]-[0061], [0063], [0065]-[0066]), the pair of ferromagnetic members are disposed in the indentation (the two ferromagnetic members 314 along with the rest of the mount surface 3122 are disposed in the indentation 3123; see Figs. 1-5; para. [0053]-[0061], [0063], [0065]-[0067]).
However, the teachings of Zhang fail to disclose or fairly suggest the recess is disposed in the indentation.
Puzio teaches a recess defined in the mount surface (mounting holes 26 are provided in the mount surface 14 in a keyhole slot shape to receive screws or nails on a wall for hanging the light 10 on a wall; see Figs. 1-2; para. [0030], [0035]).
Therefore, in view of Puzio, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the work light of Zhang by providing a recess in the indentation of the mount surface in the space between the pair of ferromagnetic members which is a keyhole slot configured to receive a nail from which the work light can be hung.  One would have been motivated to modify the known work light of Zhang by providing a recess in the indentation of the mount surface in the space between the pair of ferromagnetic members which is a keyhole slot configured to receive a nail from which the work light can be hung, such as the recess taught by Puzio, in order to enable the work light to be hung from both magnetic and non-magnetic structures via the same mount surface of the work light.

Regarding claim 20, although the combined teachings of Zhang modified by Puzio fail to specifically disclose or suggest the body is narrower adjacent the light source than adjacent the mount surface, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the work light of Zhang by forming the body to be narrower adjacent the light source than adjacent the mount surface, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, modifying the known work light of Zhang by forming the body to be narrower adjacent the light source than adjacent the mount surface would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to maximize the surface area of the mount surface and thereby increase the mount surface’s ability to support the work light.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0267902), as modified by Puzio (US 2020/0340634) as applied to claim 14 above, and further in view of Waalkes et al. (US 2016/0061429, hereinafter “Waalkes”).  The teachings of Zhang modified by Puzio have been discussed above.
However, the teachings of Zhang modified by Puzio fail to disclose or fairly suggest the work light comprises a permanent magnet disposed within the body of the 
Waalkes teaches a lighting device (lighting system 10; see Figs. 1-2; para. [0023]-[0024]) comprising a body including a mount surface (puck 50 which comprises a puck body 54 having an underside 50U which is used to mount the puck to a power frame 20; see Figs. 1-2, 4-8; para. [0023]-[0024], [0030], [0044]-[0053]), a pair of ferromagnetic members coupled to the body and disposed adjacent the mount surface, the pair of ferromagnetic members defining a space therebetween (first puck electrical element 51 and second puck electrical element 52 which are embodied as plates are spaced apart from each other on the mount surface 50U and are permanently magnetized by respective magnetic elements 61, 62 provided inside the body 50 to form a pair of ferromagnetic members; see Figs. 5-8; para. [0043], [0046]-[0055]), further comprising a permanent magnet disposed within the body of the work light, the permanent magnet magnetizing each of the pair of ferromagnetic members (magnetic elements 61, 62 are disposed within the body 50 to respectively magnetize each of the pair of ferromagnetic members 51, 52; see Figs. 7-8; para. [0051]-[0055]).
Therefore, in view of Waalkes, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the work light of Zhang, as modified by Puzio by disposing a permanent magnet within the body of the work light to magnetize each of the pair of ferromagnetic members, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP .

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the claim is allowable because it has been amended to recite “a body including a first end, a second end opposite the first end, and a mount surface between the first end and the second end for mounting the work light to a structure, the the second length is longer than the first length such that the light source head extends past the second end of the body” (emphasis added).
The closest Prior Art, Reiff et al. (US 2006/0109662) and Bailey et al. (US 2018/0156427), lack the teaching of the light head having a second length longer than the first length of the body with the light source head extending past the second end of the body, as required by amended Claim 1, and it would not be obvious to modify either of these references to provide the missing limitations without substantial redesigns of the Prior Art lights.  Further, while the newly discovered Ancona et al. reference (US 2014/0126192) teaches the newly added limitations, Ancona lacks the teaching of the battery including a support surface disposed outside the body which is oriented perpendicular to the mount surface of the body, as required by Claim 1, and it would not be obvious to modify Ancona to utilize the particular battery claimed without further modifying the body structure of Ancona’s lamp.
Accordingly, although work lights are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-6 depend on Claim 1.

Regarding claim 7, the claim is allowable because it has been amended to recite the hinge is “positioned on a side of the body, between the first end and the second end of the body, and between the first grip section and the second grip section” (emphasis added).
The closet Prior Art, Reiff et al. (US 2006/0109662), lacks the teaching of the hinge being positioned between the first and second grip sections, as required by Claim 7, and it would not be obvious to modify the reference to provide this limitation without modifying the structure of Reiff’s grip sections.
Accordingly, although work lights are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 7.

Claims 8-10 and 12-13 depend on Claim 7.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of work lights having pivotable or adjustable lamps and/or work lights which are mountable in various locations or orientations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875